Swan, Associate Justice,
concurring. I concur with the majority’s holding that the Superior Court erred in summarily denying Alexander’s petition for writ of habeas corpus. In order to comply with Rivera-Moreno v. Gov’t of the V.I., 61 V.I. 279 (V.I. 2014) and the Virgin Islands Code, the Superior Court was obligated to issue the writ and require a return from the Government respondents. I write only to accentuate my increasing concern with the limited scope of the Superior Court’s authority to determine the necessity of an evidentiary hearing on a habeas corpus petition, after the issuance of the writ.
I am aware, of course, of the edicts of Virgin Islands habeas corpus law: “a petitioner who has made out a prima facie case for habeas corpus relief that is not procedurally barred is entitled to a writ of habeas corpus under 5 V.I.C. § 1304, and pursuant to the writ must be produced in court for an evidentiary hearing as provided for in 5 V.I.C. § 1311.” Rivera-Moreno, 61 V.I. at 313. But the tacit and worrisome implication here is that a petitioner can simply conjure and adeptly craft a myriad of facts which, if true, would entitle him or her to relief, and thus be afforded an evidentiary hearing, even if the claims are discreditable or inaccurate. As the California Court of Appeals perceptively observed, “[although the duty to conduct formal 'proceedings arises only if a petition states a prima facie basis for relief, unfortunately it is not difficult for the artful petitioner to do so.” Durdines v. Superior Court, 76 Cal. App. 4th 247, 90 Cal. Rptr. 2d 217, 221-22 (1999).
In Rivera-Moreno, this Court relied extensively on People v. Romero, 8 Cal. 4th 728, 35 Cal. Rptr. 2d 270, 883 P.2d 388 (1994), noting that the Virgin Islands habeas corpus statutes and those of California share the same language. In doing so, we enunciated, “[a]n evidentiary hearing . . . is not necessary if the parties’ filings reveal absolutely no factual disputes.” Rivera-Moreno, 61 V.I. at 314 (citing Romero, 883 P.2d at 392). Rivera-Moreno presented a converse example of an occasion in which an evidentiary hearing was unnecessary. Both the petitioner and the People fully agreed that an individual juror who had been struck from the jury pool, and expressly excused for personal bias against the defendant, still became an empaneled member of the jury and signed the jury form *397providing for a guilty verdict.1 The factual circumstances in Rivera-Moreno were exasperatingly egregious as to not create any dispute between the parties regarding the issuance of a writ and the guilty verdict warranted summary reversal. An evidentiary hearing — and the expenditure of the necessary time and resources involved — would have been entirely superfluous and incongruous with the principle of judicial economy.
Romero, citing decades of California’s habeas corpus precedent, contemplated additional instances where, after the Government respondents file a return and the petitioner responds in a traverse, the court may also decline to hold a hearing. Close scrutiny of Romero reveals the following language:
Once the issues have been joined in this way, the court must determine whether an evidentiary hearing is needed. If the written return admits allegations in the petition that, if true, justify the relief sought, the court may grant relief without an evidentiary hearing. Conversely, consideration of the written return and matters of record may persuade the court that the contentions advanced in the petition lack merit, in which event the court may deny the petition without an evidentiary hearing. Finally, if the return and traverse reveal that petitioner’s entitlement to relief hinges on the resolution of factual disputes, then the court should order an evidentiary hearing.
Romero, 883 P.2d at 392-93 (citations omitted).
The Supreme Court of California has continued to explicate that the reviewing court may deny the petitioner relief without a hearing, on the basis of insufficient facts. In re Rosenkrantz, 29 Cal. 4th 616, 128 Cal. *398Rptr. 2d 104, 59 P.3d 174, 217 (2002). Conceivably, there will exist cases in which the Superior Court can easily examine the habeas petition, the People’s return and accompanying exhibits, the petitioner’s traverse (if any), and the record of the case, and soundly discern whether the habeas claims lack merit. And it is disconcerting to imagine a court having before it an ample record and materials clearly demonstrating that a petitioner’s allegations are patently frivolous or false, but yet not being allowed the discretion to deny relief to that petitioner without first holding an evidentiary hearing.
Again, I am mindful of the procedural mandates of the Virgin Islands habeas corpus statutes and even more cognizant of protecting defendants’ due process rights. Simultaneously, this issue, if left unabated, may only impede the Superior Court’s ability to expeditiously resolve habeas corpus petitions. I thus find comfort in the language quoted above from Romero, 883 P.2d at 392-93, and trust that Superior Court judges in the Virgin Islands will do the same.

 Before the court clerk placed the juror on the panel, the following exchange occurred between the court and the juror during voir dire'.
THE COURT: In other words, you could not[J were you chosen as a juror, sit in this jury box with an open mind and decide this case fairly and impartially] and solely on the basis of the testimony and the evidence produced in this courtroom? You couldn’t do that?
JUROR NO. 173: Right.
THE COURT: I’ll excuse you.
JUROR NO. 173: Thank you.
Rivera-Moreno, 61 V.I. at 288-89.